Case: 1:17-md-02804-DAP Doc #: 1633 Filed: 05/12/19 1 of 2. PageID #: 45999




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


   IN RE: NATIONAL PRESCRIPTION                 )       CASE NO. 1:17-MD-2804
   OPIATE LITIGATION                            )
                                                )       SPECIAL MASTER COHEN
   THIS DOCUMENT RELATES TO:                    )
   “Track Two Cases”                            )
                                                )       ORDER REGARDING
                                                )       TRACK TWO CASES


          In an Order dated December 31, 2018, the Court directed the parties to meet and confer and

   submit to the undersigned “proposed case management deadlines [for the Track Two bellwether

   cases1], see CMO-1 at ¶3.a-h [(docket no. 232)], as well as any proposed amendments or

   modifications to the discovery process (e.g., changes to the Deposition Protocol, docket no. 643).”

   Order at 2 (docket no. 1218). Both the parties and the undersigned, however, did not complete these

   requirements due to the press of issues surrounding ongoing litigation of the Track One cases.

          The Special Master now directs the parties to turn their attention again to the charges

   contained in the Court’s Order. Specifically:

   •      the Track Two plaintiffs shall amend their complaints (if needed) no later than June 10,
          2019.

   •      on or before June 14, 2019, the parties shall submit to the undersigned proposals regarding


          1
            The Court chose as the Track Two bellwether cases: (1) Cabell County Commission, West
   Virginia v. AmerisourceBergen Drug Corp., Case No. 17-OP-45053 (N.D. Ohio); and (2) City of
   Huntington, W.Va. v. Amerisource Bergen Drug Corp., Case No. 17-OP-45054 (N.D. Ohio). See
   Order at 1-2 (docket no. 1218).
Case: 1:17-md-02804-DAP Doc #: 1633 Filed: 05/12/19 2 of 2. PageID #: 46000



          (a) case management deadlines, (b) amendments or modifications to the discovery process
          (e.g., changes to the Deposition Protocol, docket no. 643), (c) amendments or modifications
          to Protective Orders, (d) amendments or modifications to Rulings regarding the scope of
          discovery, and (e) any other case management issues.2 The proposals should be agreed-to
          in as many respects as possible.

   •      Shortly after June 14, 2019 – perhaps the following week – the Special Master will meet
          with the parties to discuss their proposals and rule on any differences.

                         RESPECTFULLY SUBMITTED,

                                                        /s/ David R. Cohen
                                                        David R. Cohen
                                                        Special Master

   Dated: May 13, 2019




          2
               Orders that addressed Track One case management topics, which the parties may want to
   follow, amend, or modify as they litigate the Track Two cases, include the following docket numbers
   (this list is not exhaustive): 232, 441, 443, 485, 643, 693, 762, 941, 1163, and various Discovery
   Rulings.

                                                   2
